        Case 6:20-cv-00478-ADA Document 97-1 Filed 05/04/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                 §
WSOU INVESTMENTS, LLC,                           §
                                                 §
       Plaintiff,                                §
                                                 §
                                                 § CIVIL ACTION NO. 6:20-cv-478-ADA
v.                                               §
                                                 §
DELL TECHNOLOGIES INC.,                          §
DELL INC., and EMC CORPORATION,                  §
                                                 §
       Defendants.                               §
                                                 §
                                                 §


                     ORDER GRANTING DEFENDANT’S UNOPPOSED
                     MOTION TO WITHDRAW LETTER ROGATORY

       This Court, having considered Defendants’ Unopposed Motion to Withdraw Letter

Rogatory (the “Motion”), hereby GRANTS the Motion and ORDERS the following:

       The Letter Rogatory previously issued by the Court to Alcatel-Lucent International (Dkt.

62) is hereby WITHDRAWN. The Clerk of Court is directed to affix the Court’s seal to this Order

and provide it to Defendants’ counsel for transmission to the Central Authority.


               SIGNED this ___________ day of __________ 2021.




                                                    _________________________________
                                                    HONORABLE ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE
